Exhibit FOR IMMEDIATE RELEASE:March 26, Key Technology Announces Cost Reductions to Address Current Economic Conditions Current Economic Conditions Adversely Affecting Results of Operations Walla Walla, WA – Key Technology, Inc. (Nasdaq: KTEC) announced today it is taking a variety of cost reduction initiatives during fiscal 2009 to maintain profitability for the fiscal year.These cost reduction initiatives include a planned reduction of approximately 7% in its global workforce.The initiatives also include cancellation of fiscal year cash and stock incentive awards, temporary reductions in pay for all U.S. personnel, suspension of 401(k) matching, mandatory leave and other cost reduction measures. David Camp, President and Chief Executive Officer of the Company, commented, “Our evaluation of the current marketplace indicates that some of our customers are delaying purchasing decisions until the uncertainty of the economic situation begins to show signs of improvement.In addition, some customers are also extending delivery dates of their purchase commitments as they try to manage the financial demands of the current economy.While we are mindful of the personal difficulties these actions impose on our employees and their families, these cost reductions are an unfortunate, but necessary, response to the current economic conditions that both our Company and our customers are facing during 2009.” The Company also announced that it expects results of operations in the current fiscal year will be adversely affected by current economic conditions.The Company estimates that net sales for the second fiscal quarter of 2009 will be 10% to 15% lower than net sales in the first fiscal quarter of 2009 and, as a result, projects an after-tax net loss for the second quarter of between $1.5 million and $2.0 million.The projected net loss for the second quarter includes a $700,000 pre-tax charge for termination benefits related to the workforce reduction and a $343,000 pre-tax write-off of previously incurred costs associated with a potential facility expansion.The Company is currently expecting results for the second half of fiscal 2009 to show improvement over the first half of fiscal 2009.In view of current developments and general economic conditions, the Company currently anticipates that net sales for fiscal 2009 will be approximately 20% lower than net sales in fiscal 2008.At such reduced level of net sales, the Company expects it will be modestly profitable in fiscal 2009. Camp concluded, “The Company’s financial condition remains strong.The Company remains focused on profitability during these challenging times, while pursuing our long-term strategic business objectives, including our commitment to bringing new and innovative solutions to our customers.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
